Citation Nr: 0121538	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-01 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an asbestos-related 
lung disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1945 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied service 
connection for asbestosis.

The case was previously before the Board in December 1999, 
when it was remanded to retrieve medical evidence in the form 
of x-ray and CT films.  Subsequently, the case was referred 
to a VA physician for review of all of the medical evidence 
of record and a medical opinion.  

In April 2000 the Board rendered a decision on the veteran's 
claim.  In March 2001 the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision and remanded the case.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran's attorney has requested a period of 60 days to 
respond to the VA medical opinion obtained in April 2000.  
The veteran should be accorded this period should he choose 
to respond to the VA medical opinion.  

The November 1997 private toxicology consultation and 
asbestos screening were conducted by a private physician at 
the request of the veteran's attorney, who is not the 
attorney who presently represents the veteran in his VA 
claim.  Moreover, when the RO requested the private x-ray 
films, they were in the custody of this attorney.  This 
raises the question as to why the veteran would have retained 
a private attorney who was not representing him in his VA 
claim, but who was obtaining medical evidence about asbestos 
related diseases.  Based on the long history of asbestos 
exposure from the veteran's job subsequent to service, the 
Board assumes that the medical reports were prepared for some 
sort of litigation related to the veteran's asbestos exposure 
during employment subsequent to service.  It may be that the 
veteran is claiming in private litigation that asbestosis was 
caused by his post service employment, and also claiming in 
his claim for VA disability benefits that it was due to his 
Naval service.  The RO should request the veteran to indicate 
the nature of this other claim and to provide all records 
related to it.  The Board notes that the retrieval of this 
evidence depends on the cooperation of the veteran to provide 
information and releases.  The RO should also provide notice 
to the veteran of the provisions of 38 C.F.R. § 3.158 (2000) 
with respect to abandoned claims and the impact this would 
have should he fail to cooperate with the RO in their 
attempts to assist him in developing his claim by obtaining 
these records.

The veteran submitted additional evidence, which was received 
in August 2001, directly to the Board.  This evidence 
consisted of a private medical examination dated April 2001.  
The veteran submitted a waiver of consideration by the RO 
with this evidence.  However, appellant previously requested 
an opportunity to respond to the April 2000 VA medical 
opinion obtained by the Board.  This necessitates remand.  
The RO is simply reminded to review the April 2001 medical 
report recently submitted by the veteran in their further 
adjudication of the claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should provide the veteran and 
his attorney with a copy of the VA Medical 
Expert Opinion dated April 4, 2000.  A 60 
day period should be allowed for the 
veteran to respond.  38 C.F.R. § 20.903 
(2000).

3.  The RO should request the veteran to 
explain the nature of the representation 
provided by attorney Edward O. Moody, and 
to indicate if it is related to a lawsuit 
concerning asbestos exposure during the 
veteran's post service employment.  The 
veteran should be requested to provide all 
medical records related to such a suit if 
it exists.  The RO should also provide 
notice to the veteran of the provisions of 
38 C.F.R. § 3.158 (2000) with respect to 
abandoned claims and the impact this would 
have should he fail to cooperate with the 
RO in their attempts to assist him in 
developing his claim by obtaining the 
records indicated above. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  In this 
respect, the RO is reminded that the 
veteran recently submitted a private 
medical examination report dated April 
2001 and that this should be reviewed 
during adjudication of the claim. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


